Title: Thomas Jefferson to Joel Yancey, 16 March 1820
From: Jefferson, Thomas
To: Yancey, Joel


					
						
							Dear Sir
							
								Monticello
								Mar. 16. 20.
							
						
						I send this by mr Coffee, who going on to Columbia in S.C. passes by Lynchburg, and proposes to call at Poplar Forest. he is an eminent artist in statuary & painting and a very estimable man, and will call at P.F. to see the house and if he should find it convenient to make a stage of it, or a short resting place, I should be glad that Hanah should accomodate him there the best she can, & mr Bishop take care of his carriage mule. I have a great regard for him. the keys you have will command the coffee, tea, sugar, wine Etc in the house.
						Your letter of Feb. 27. did not get to hand till the 10th inst. there can be no hesitation in preferring to eat our wheat rather than buy corn at their present prices. my flour sent from hence has netted me but 3.25 D which is but 59. cents a bushel. this happening to me now a second year, has reduced me to all but  but bankruptcy: & disables from paying the most urgent calls upon me. these were contracted when we got twice and three times as much for our wheat, and now require to be paid at double & treble their then amount. I am mortified therefore to say I cannot pay you even 100 Dollars. I will certainly furnish mr Hepburn’s debt, and make every effort to pay mr White’s unless he can let it lie somewhat longer at interest. pray get the tobo to Richmond as quick as possible, for I have never seen such universal eagerness of demand for whatever one owes, as at this time. so that every day’s delay is a continuation of pain. until this hurricane is over I am determined not to engage for another dollar’s worth that I can exist without. I would have you do no more of the canal than barely to enable you to estimate what time it may take us hereafter. I salute you with great friendship and respect.
						
							
								Th: Jefferson
							
						
					
					
						P.S. I expect to set out for P.F. the 15th of April
					
				